

Exhibit 10.1


REDEMPTION AGREEMENT


This Agreement (the “Agreement”) is made as of the 27th day of June, 2007 by and
between Wentworth V, Inc., a Delaware corporation having its offices at 936A
Beachland Boulevard, Suite 13, Vero Beach, FL 32963 (the “Issuer”) and Timothy
J. Keating, Luca Toscani, Margie L. Blackwell and Kyle L. Rogers, each an
individual with an address at 5251 DTC Parkway, Suite 1090, Greenwood Village,
CO 80111 (each individually, a “Seller” and collectively, the “Sellers”).




WITNESSETH:
 
WHEREAS, the Sellers are the owners of 900,000 shares of the Issuer’s common
stock, par value $.001 per share (“Common Stock”) in the individual amounts
listed on Schedule A, attached hereto; and
 
WHEREAS, the Sellers desire to sell to the Issuer, and the Issuer desires to
purchase from the Sellers, all 900,000 shares of Common Stock owned by the
Sellers (the “Shares”), on and subject to the terms of this Agreement (the
“Redemption”);
 
WHEREFORE, the parties hereto hereby agree as follows:
 
1.     Sale of the Shares. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Sellers shall sell the Shares to the
Issuer, and the Issuer shall purchase the Shares from the Sellers for an
aggregate purchase price equal to forty five thousand dollars ($45,000) (the
“Purchase Price”). Each Seller shall sell such Shares and receive such Purchase
Price, as set forth on Schedule A.
 
2.     Closing. The purchase and sale of the Shares shall take place upon
execution and delivery of this Agreement (the “Closing”), to be held at such
time and place as shall be determined by the parties. At the Closing, the
Sellers shall deliver to the Issuer certificates for the Shares, duly endorsed
in form for transfer to the Issuer and the Issuer shall pay the Purchase Price
for the Shares.
 
3.     Representations of the Sellers.
 
(a) Sellers have all necessary power and authority to enter into and to perform
their obligations hereunder. This Agreement constitutes the valid and binding
obligation of the Sellers, enforceable against them in accordance with its
terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
(b) Sellers own all rights, titles and interests in and to, and have the right
to transfer to the Issuer, in connection with the redemption provided for
herein, all of the Shares being redeemed by the Issuer, pursuant to the terms of
this Agreement, free and clear of all liens, security interests, charges and
other encumbrances.
 
(c) Sellers have had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Issuer concerning the
Redemption of the Shares and the business, financial condition, results of
operations of the Issuer, and all such questions have been answered to the full
satisfaction of the Sellers.
 
4.     Representations of Issuer.
 

 
 

--------------------------------------------------------------------------------

 

(a) The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
(b) The Issuer has all necessary corporate power and authority to enter into and
to perform its obligations under this Agreement, and the execution, delivery and
performance by the Issuer of this Agreement have been duly authorized by all
necessary action on the part of the Issuer and its board of directors. This
Agreement constitutes the valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 
5. Miscellaneous. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. If any
section, term or provision of this Agreement shall to any extent be held or
determined to be invalid or unenforceable, the remaining sections, terms and
provisions shall nevertheless continue in full force and effect. This Agreement
shall be governed and construed in accordance with the laws of the State of
Delaware applicable to agreements executed and to be performed wholly within
such State, without regard to any principles of conflicts of law. This Agreement
shall be binding upon the parties and their respective heirs, executors,
administrators, legal representatives, successors and assigns; provided,
however, that neither party may assign this Agreement or any of its rights under
this Agreement without the prior written consent of the other party. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
WENTWORTH V, INC.
 
 
By: /s/ Kevin R. Keating
Kevin R. Keating, President
 
 
 
/s/ Timothy J. Keating
Timothy J. Keating
 
 
 
/s/ Luca Toscani
Luca Toscani
 
 
 
/s/ Margie L. Blackwell
Margie L. Blackwell
 
 
 
/s/ Kyle L. Rogers
Kyle L. Rogers




 
 

--------------------------------------------------------------------------------

 

Schedule A




Shareholder
 Shares
Purchase Price
     
Timothy J. Keating
500,000
$25,000
Luca Toscani
300,000
$15,000
Margie L. Blackwell
50,000
$2,500
Kyle L. Rogers
50,000
$2,500
 
_______
__________
     
Total:
900,000
$45,000
     

 



 
 

--------------------------------------------------------------------------------

 
 